      Case 4:19-cv-00335-BSM Document 16 Filed 08/13/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

SHADRICK WILLIAMS                                                           PLAINTIFF

v.                          Case No. 4:19-cv-00335 BSM

FIRE SYSTEMS TECHNOLOGY                                                   DEFENDANT
INCORPORATED
                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 13th day of August, 2020.



                                                 UNITED STATES DISTRICT JUDGE
